Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Feb. 5, 2021 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-12, 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (Applied Physics Letters, 2012) in view of Azioune et al. (Lab on a Chip, 2009) and Gunn et al. (Proceedings of BioMed, 2008).
It is noted that applicants have not defined matrix or porous matrix and therefore these terms are given their broadest reasonable interpretation.  Furthermore, although applicants’ disclosure primarily describes the inventive method as releasing cells, the claims are not so limited – the claims broadly encompass the release of any particle (biological or otherwise) from a surface of a matrix.
st and 2nd cols). More specifically, HeLa cells were grown on fibronectin-coated micropallet arrays (p. 2,1st col, 1st full para.) and micropallets with living cells were immersed in culture medium, with a collection dish placed underneath them. (Fig. 1). A 3.3-MHz ultrasound transducer was positioned in water with the focal plane at the pallet/glass interface and used to deliver ultrasound waves to the side opposite of the pallet/glass interface that the cells were on. (p. 1, 2nd col., 1st full para.. Fig. 1). Single-pallet release was achieved without affecting neighboring pallets (Fig. 2(a), (b)).  Guo et al. also teach that their cell release method yields significantly higher cell viability compared to other methods and that using this method on a mixed cell population "holds great potential for biomedical research", (p. 3, 2nd col., 1st full para.).

Guo et al. do teach that the pallet surface can be chemically modified with polymers or proteins to enhance cell attachment and growth, (p. 1,1st col., 2nd para.)  Guo et al. teach pallets sized from tens to hundreds of microns (within the claimed range) to provide a growth area for single cells that can be modified with polymers or proteins to enhance cell attachment and growth (pg. 1, 1st col., second para.).
Guo et al. do not teach a matrix.
Gunn et al. teach a matrix of micropallets (micropallet array) where the micropallets can be protein coated to enable an individual cell to be cultured on the micropallet; specifically, the 
Neither Guo et al. or Gunn et al. does not teach that the matrix is porous.  
Azioune et al. teach a process for micron-sized bio-micropatterning, producing a patterned substrate on which proteins (specifically fibronectin) can be annealed. (p. 1640, "Introduction"; p. 1640-1641, "Surface patterning" pg. 1641, "Cell culture", "Protein and cell micropatterning". Fig. 2; pg. 1642, Fig. 3 "Cell culture in patterned 96-well microplates", "Conclusions and perspective").  The patterned substrate produced by the method of Azioune et al. would provide pores having the claimed pore size.  (See e.g. Fig. 3D, specifically the micropatterned circles which each have a circle inside them).  Azioune et al. teach that this technique has been successfully used on a wide variety of cell types (they show data for RPE-1 cells), including HeLa, CHO, U20S, M10, and bone marrow derived dendritic cells, (p. 1642,1st col., 2nd para.).   Azioune et al. teaches a "simple and rapid process for single cell micro-patterning" (title) onto a glass substrate using polymers (PLL-g-PEG), incubated with proteins to produce well defined patterns with high feature resolution. (Abstract). Azioune et al. explicitly teaches a porous pattern in the claimed 1-100 pm range, as the circles in Fig. 2a' (where the bar is 34 µm) and Fig. 3D (where the bar is 40 µm) are porous and the patterning creates a matrix. 	
It would have been obvious for one of ordinary skill in the art at the time the application was filed to have modified the surface of the micropallet matrix, first by making it hydrophilic to enable fibronectin to adhere to the pallet (as taught by Gunn et al) and then micropatterning it 
With respect to claim 2, Guo et al. teach the collection medium is culture medium, an aqueous buffered medium, (p. 1, 2nd col., 1st full para.. Fig. 1).
With respect to claim 3, Guo et al. teach the sonic energy is selectively applied by means of an ultrasonic transducer ("probe"), (p. 1, 2nd col., 1st full para.. Fig. 1).
nd col., 1st full para.; p. 2,1st col. 2nd full para.).
With respect to claim 5, Guo et al. teach that the released particles are analyzed, specifically that the viability of the cells was determined by fluorescence, (p. 2,1st col., 3rd para.).
With respect to claim 7, Guo et al. teach releasing cells, which are biological particles.
With respect to claim 8, Guo et al. teach that the pallet array was disposed over a container that contains the liquid collection medium. (Fig. 1).
With respect to claim 10, Guo et al. teach the collection medium is culture medium, an aqueous buffered medium, (p. 1, 2nd col., 1st full para.. Fig. 1).
With respect to claims 11 and 20, Guo et al. teach the sonic energy is selectively applied by means of an ultrasonic transducer ("probe"), (p. 1, 2nd col., 1st full para.. Fig. 1).
With respect to claim 12, Guo et al. teach an applied frequency of 3.3 MHz for a period of up to 1 second, (p. 1, 2nd col., 1st full para.; p. 2,1st col. 2nd full para.).
With respect to claim 16, Guo et al. teach that the pallet array was disposed over a container that contains the liquid collection medium. (Fig. 1).
With respect to claim 18, Guo et al. teach that the released particles are analyzed, specifically that the viability of the cells was determined by fluorescence after staining,
(p. 2, lstcol., 3rd para.).
With respect to claim 19, Gunn et al. teach that the micropallet arrays are used for rare cell analysis and isolation.  (Title; Introduction, 2nd para.).  
With respect to claims 21-23, the combination of Guo et al., and Azioune et al. would render obvious a pore size that is 1 µm to 10 µm, as Guo et al. teach that the pallets the cells st col,2nd para.) and the patterned substrate produced by the method of Azioune et al. creates a some pores sized at less than 10 µm.  (See e.g. Fig. 3D, specifically the micropatterned circles which each have a circle inside them).  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (Applied Physics Letters, 2012), Azioune et al. (Lab on a Chip, 2009), and Gunn et al. (Proceedings of BioMed, 2008) as applied to claims 1-5, 7-12, and 15-23 above and further in view of Erlander et al. (US Patent No. 6,794,141).
Guo et al. teaches subjecting the collected biological particles to analysis (col. 2, lines 3-5) but does not teach the specific claimed analysis methods.
Erlander teaches analysis of biological material (col. 1, lines 40-43) and teaches it is known in the art to use PCR and transcription based amplification methods during analysis (col. 1, lines 40-55).
It would have been obvious to one of ordinary skill in the art to use PCR and transcription based amplification methods as taught by Erlander in the method of Guo et al. in view of Liu et al. in order to detect rare cells, pathogens, altered gene expression and the like (Erlander, col. 1, lines 40-55), as Erlander teaches that post-collection analysis of cells routinely includes these steps and the additional information gathered from doing so would greatly enhance the information gathered from the collected cells, thereby increasing its value.
Response to Arguments
Applicant's arguments filed Feb. 5, 2021 have been fully considered but they are not persuasive.
Applicants assert that neither the Guo or Azioune references disclose a porous matrix having a pore size of about 1-100 µm.  
This is not found persuasive because, as explained above, the porous matrix that the combination of the Guo, Azioune and Gunn references teach is that the micropallet array is a matrix and the micropallet’s surface can be micropatterned, thereby creating pores within the matrix.  Furhtermore, the Azioune reference teaches that the micropatterning is within the 1-100 µm claimed range for the pore size.  
Applicants assert that there is not a nexus between the modifications of the surface of the matrix that would have resulted in modifications to the type of matrix itself and the pore size of the matrix.
This is not found persuasive because, as taught by Gunn et al, the micropallet array is considered a matrix and placing “pores” on the top surface of individual components of this matrix would create a matrix with pores.  The claims require a porous matrix with pores that are 1-100 µm.  The combination of the prior art references meet these limitations.  
For at least these reasons, applicants’ arguments are not persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E KNIGHT whose telephone number is (571)272-2840.  The examiner can normally be reached on Monday-Friday 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERESA E KNIGHT/Primary Examiner, Art Unit 1632